ae

say

— Case'1:21;cv-02443-GPG Document1 Filed 09/09/21 USDC Colorado Pagelof6é |

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)

UNITED STATES DISTRICT COURT

for the Ze ae
Pa
District of Colorado Z % oe, A 5
GOS
CIVIL____ Division Py ay, “0 Cnr ey
aN A
en * ‘% 5
MICHAEL KRYKA : , O.
Case No. 2, GS

 

Oy

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

=-y-—°

Jury Trial: (check one) Wlyes a

Arapahoe County Court, State of Colorado
&
Arapahoe County Sheriff's Civil Unit

 

Defendani(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

Nee Noe Nee ee ee ee eee ee ee ee ee ee ee”

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non-Prisoner Complaint)

 

 

NOTICE

Federal Rules of Civil Procedure,5.2 addresses the privacy aid security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis. .

 

 

Page 1 of 6

we ce

%
poe
(to be filled in by the Sex s Of mS s. 2! |

atte at Md teen

a ne nn tl at tne
7 at

dice sates nt

we tne

— Case 1:21-cv-02443-GPG Document 1 Filed 09/09/21 USDC Colorado Page 2 of 6

 

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)
I The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name MICHAEL KRYKA
Address 2323 CURTIS STREET
DENVER co 80205
City State Zip Code
County ARAPAHOE
Telephone Number
E-Mail Address N/A

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known) and check whether youare bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name ARAPAHOE COUNTY COURT, STATE OF COLORADO
Job or Title (f known)
Address 1790 WEST LITTLETON BLVD
LITTLETON co 80120
City State Zip Code
County ARAPAHOE
Telephone Number (303) 645-6600
E-Mail Address (if known)
[| Individual capacity Official capacity
Defendant No. 2
Name ARAPAHOE COUNTY SHERIFF'S CIVIL UNIT
Job or Title (if known)
Address 13101 E BRONCOS Pkwy
CENTENNIAL co 80112
City State Zip Code
County ARAPAHOE
Telephone Number (303) 795-4711
E-Mail Address (if known)
[ ] Individual capacity [] Official capacity

Page 2 of 6
“d

Case 1:21-cv-

 

-443-GPG Document 1 Filed 09/09/21 USDC Colorado Page 3o0f6 |

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

TI.

Defendant No. 3
Name
Job or Title (if known)
Address

 

 

 

 

City State Zip Code

County
Telephone Number
E-Mail Address (if known)

 

 

 

[| Individual capacity [| Official capacity

Defendant No. 4
Name
Job or Title (if known)
Address

 

 

 

 

City State Zip Code

County
Telephone Number
E-Mail Address (if known)

 

 

 

[ | Individual capacity [| Official capacity

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all that apply):
[ ] Federal officials (a Bivens claim)

State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

28 USC 1331 - 1446 & ARTICLE III U.S. CONSTITUTION RIGHTS

42 U.S.C. 264(e), (42 U.S.C. 264) and 42 CFR 70.2, 5 U.S.C. 553(b)(3)(B), AND CRIMINAL
PENALTIES UNDER 18 U.S.C. 3559, 3571; 42 U.S.C. 243, 268, 271; and 42 CFR 70.18,
PLEASE REVIEW ATTACHED EXHIBITS.

 

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of 6
‘Case 1:21-cv-02443-GPG Document1 Filed 09/09/21 USDC Colorado Page 4 of 6

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

N/A

 

Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

ON 11-12-2020 AT 0930, | WAS LOCKED OUT OF MY HOME. | AM AN ELCTRICIAN & MY JOB WAS
LOST DUE TO THE COVID-19 PANDEMIC. | AM CURRENTLY ON UNEMPLOYMENT AND HAVE
NOWHERE TO GO. | AM CURRENTLY HOMELESS SLEEPING HERE AND THEIR WITH FRIENDS
WHICH IS IN VIOLATOIN OF THE CURRENT STANDING CDC AND FEDERAL REGISTRY ORDER.

 

Ill. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a'short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A.

Where did the events giving rise to your claim(s) occur?

13620 E. 13th Place
Aurora, CO 80011

 

What date and approximate time did the events giving rise to your claim(s) occur?
ON THE MORNING OF JULY 20th, @ 1243.

 

What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

A COMPLAINT FOR EVICTION WAS FILED AGAINST ME BUT I WAS NOT PROPERLY SERVED. AS
WELL, THE ARAPAHOE COUNTY SHERIFF'S DEPARTMENT DID NOT GIVE ME ANY WARNING
THAT THEY WERE COMING TO LOCK ME OUT OF MY HOME.

PLAINTIFF INFORMED THE DEFENDANT OF THE CDC AND FEDERAL REGISTRY INFORMATION
REGARDING THE NATIONWIDE "STAY" OF EVICTIONS AND THE CDC NATIONWIDE EVICTION
MORATORIUM BUT THE DEFENDANT STATED "THE CDC AND FEDERAL REGISTRY HAS NO
JURISDICTION IN ARAPAHOE COUNTY, STATE OF COLORADO. Judge ANNA MARIE OLLADA
Statement below.

"The Court finds the CARES Act does not apply to the allegations in the
Complaint. The Court finds no Executive Order which applies to the allegation in the Complaint."

 

Page 4 of 6
Case 1:21-cv-02443-GPG Document1 Filed 09/09/21 USDC Colorado Page 5 of 6 :

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

PLAINTIFF IS NOW HOMELESS, LIVING IN HIS CAR, DUE TO DEFENDANT'S ACTIONS. PLAINTIFF IS
NOW AT GREAT RISK OF OF CONTRACTING COVID-19 VIRUS THAT MAY NOT ONLY CAUSE GREAT
ILLNESS TO THE PLAINTIFF BUT MAY ALSO CAUSE DEATH TO THE PLAINTIFF. AS WELL, THE
DEFENDANTS ACTIONS MAY CAUSE THE ILLNESSES AND DEATHS OF OTHERS IN THE PUBLIC.

PLAINTIFF INFORMED THE DEFENDANT OF THE EXECUTIVE ORDER AND THE CDC ORDER AND
FEDERAL REGISTRY INFORMATION REGARDING THE NATIONWIDE "STAY" OF EVICTIONS AND THE
CDC NATIONWIDE EVICTION MORATORIUM BUT THE DEFENDANT STATED "THE CDC AND FEDERAL
REGISTRY HAS NO JURISDICTION IN ARAPAHOE COUNTY , STATE OF COLORADO. IN LAYMEN TERMS,
ARAPAHOE COUNTY JUDGE, ANNA MARIE OLLADA, OF THE STATE OF COLORADO, BELIEVES SHE
HAS JURISDICTION OF THE EXECUTIVE AND LEGISLATIVE BANCHES OF THE UNITED STATES OF
AMERICA.

 

Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

IF THE DEFENDANT DOES NOT COMPLY WITH THE CDC AND FEDERAL REGISTRY ORDERS, PLAINTIFF
SEEKS ACTUAL AND PUNITIVE DAMAGES AGAINST DEFENDANT IN THE AMOUNT OF

$4,000,000.00. THIS IS REMUNERATION AND REPARATION AMOUNT WHICH REFLECTS THE

HARM WHICH PLAINTIFF IS NOW SUFFERING.

NOT ONLY PUTTING THE DEFENDANT AT RISK OF CONTRACTING COVID-19 THAT MAY CAUSE MY
DEATH BUT THE ILLNESSES AND DEATHS OF OTHERS IN THE PUBLIC.

PLAINTIFF INFORMED THE DEFENDANT OF THE CDC AND FEDERAL REGISTRY INFORMATION
REGARDING THE NATIONWIDE "STAY" OF EVICTIONS AND THE CDC NATIONWIDE EVICTION
MORATORIUM BUT THE DEFENDANT STATED "THE CDC AND FEDERAL REGISTRY HAS NO
JURISDICTION IN ARAPAHOE COUNTY, STATE OF COLORADO.

 

Page 5 of 6
xt thew

sale

oe &e

wom ye
a .
Re meni aetehtenemiliens sendin Hermitian anna ction

1 Wm o

EF
on

ggg

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

VI.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 09/07/2021

Signature of Plaintiff BE, 4eatepp zB Z. idlcteeed

Printed Name of Plaintiff MICHAEL KRYKA (PRO SE)

 

 

B. For Attorneys

Date of signing:

 

Signature of Attorney N/A

 

Printed Name of Attorney N/A

 

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code
Telephone Number
E-mail Address

 

 

Page 6 of 6
